Hooker, J.
(dissenting):
This' is an action for goods, wares and merchandise sold and delivered. The answer is a general denial. Before this action was commenced the plaintiffs recovered judgment for the value of the game goods against the. husband of this defendant. He was examined in supplementary proceedings, and upon evident failure to collect the judgment this'action was commenced. ITpon the supplementary *343proceedings both this defendant and her husband, the defendant-in the case which had proceeded to judgment, were examined as witnesses. The testimony of the defendant at that time was as follows: “ I have heard my husband’s testimony. I own the furniture in the barber shop and upstairs. I get from my husband or from the drawer of the shop whatever money I want. I know nothing about the cigars for which this • judgment was obtained. I have an income aside from the shop. I own real estate in Jersey City. The income is from 30 to 35 dollars a month. What money I get from the shop I use for my children and myself.” The plaintiffs then offered to read the testimony of the husband taken before the referee in supplementary proceedings. This was objected to by defendant’s counsel, who stated: “ That raises the only question there is in this case. The situation is this. These people appeared before Mr. Thompson as referee and upon the examination Mr. Schwab in the presence of Mrs. Schwab made certain statements as to agency, which we contend are not competent against her. They contend that she is estopped because she was present and heard the testimony and made no denial. The fact that he was upon the witness stand is sufficient to remove the case from any question of estoppel because of the fact that she was present and did. not deny it. We object to this evidence taken before Mr. Thompson as to the testimony of Mr. Schwab. The testimony of Mrs. Schwab we do not object to.”
Under the circumstances disclosed, I am of opinion that the exclusion of the testimony of the defendant’s husband was error, and that if it contained what was claimed for it, a question of fact would have been presented for the jury’s consideration at, to defendant’s proprietorship of the business, for whose benefit plaintiffs delivered the merchandise.
• The general rule as to the reception of vicarious admissions is that where a third person’s statement is made in the presence of a party, the latter’s silence implies assent to the correctness of the ■ communication, where the statement is made under such circumstances by such persons and is of such a character as naturally to call for a reply, if he did not intend to admit it; or, in other words, silence is not evidence of admission unless there are circumstances that render it more reasonably probable that' á man would answer the charge made against him than that he would not.
*344A well-recognized exception to,.this general rule is, however, that where the statements are made in the course of a judicial proceeding, even though the party sought to he bound, is present and hears them, the latter’s silence will not render the statements admissible. In Melen v. Andrews (M. & M. 336) the testimony of a witness . on a former trial there offered agamst the plaintiff, who heard the former evidence, was excluded, .the court saying: “-It is’true that the plaintiff might .have cross-examined or commented on the testimony; but still, in án investigation of this nature, there is a .regularity of proceeding adopted which prevents the party from interposing when and how he pleases, as he would in a common ■ conversation. The same inferences therefore cannot be drawn from 'his silence, or his conduct in this case, which generally may in that of a conversation in his presence.” The reason for the exception is 'that the inference, if any, would arise from the party’s failure to speak out informally at an improper time, where an interruption to deny would violate the decorum of the occasion. (See Wigmore Ev. § 1072.)
The present case, however, is not'within the exception, and the reasoning which commends this exception, does not-obtain here, The defendant heard the statements of her husband;1 she was in' company'With him at the officd of the referee in supplementary . proceedings; no'lawyer represented her or him, and they Were both examined by the attorney for the judgment creditors. She had heard the statements that she was the principal and her husband the agent, and it is probable that had the proceeding gone no further her silence wouhl not have rendered competent her husband’s statements, for she would not have been permitted with propriety to interrupt the orderly examination of her' husband "as a witness.. The feature of the case, however, was that she was herself called as • a witness, and then had every opportunity to deny or to disavow the statements of her husband, and it would not only not have been . improper for her to have done so, but it would have conformed strictly with the proprieties of the occasion and her own interest, had such been the' case, for her to have stated her lack of assent to , his language. Where one does not offer his own testimony in civil cases to contradict the.facts established by the evidence against.him' it is proper to draw the inference that he could not truthfully deny *345were he to speak upon the subject. This is the rule that should apply to the questions presented by this record; the testimony of the plaintiff’s husband given in supplementary proceedings should have been received as bearing upon the question of his agency for his wife as undisclosed principal. Such a vicarious admission would have been some evidence to take» the case to the jury upon the question of the defendant’s liability, and would have .rendered a nonsuit improper.
The judgment should, therefore, be reversed and a new trial granted.
Judgment affirmed, with costs.